56 F.3d 34
Ernest L. LEVINE, Plaintiff-Appellant,v.UNITED STATES of America, et al., Defendants-Appellees.
No. 93-3183.
United States Court of Appeals,Seventh Circuit.
Submitted June 5, 1995.Decided June 7, 1995.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division, George M. Marovich, Judge.
Before Hon.  Walter J. CUMMINGS, Circuit Judge, Hon.  Wilbur F. PELL, Jr., Circuit Judge, Hon.  Daniel A. MANION, Circuit Judge.

ORDER

1
Upon consideration of Ernest Levine's motion to vacate judgment, we conclude that Levine submitted a well-pleaded complaint before the district court under the Tucker Act.  Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 108 S. Ct. 2166, 100 L. Ed. 2d 811 (1988).  We therefore VACATE our judgment for lack of appellate jurisdiction and TRANSFER the appeal to the United States Court of Appeals for the Federal Circuit pursuant to 28 U.S.C. Sec. 1295.